955 F.2d 47
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Karl J. KELLER, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION;  Attorney General, CA, ofthe United States, Respondents-Appellees.
No. 91-35915.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 13, 1992.*Decided Feb. 18, 1992.

Before CANBY, WILLIAM A. NORRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Karl J. Keller, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2241 habeas corpus petition.


3
In his petition, Keller, who pleaded guilty to one count of bank robbery in violation of 18 U.S.C. § 2113(a) and (d), contends that the United States Parole Commission should not have used seven dismissed counts of bank robbery to determine his offense severity and presumptive release date.   We have already considered and rejected this argument.   See United States v. Keller, 902 F.2d 1391, 1393 (9th Cir.1990) (Keller I ).


4
Keller contends, however, that the Keller I court did not consider whether his Rule 11 plea agreement was breached when the parole commission, a branch of the government, used information that was provided to the government during the negotiation of the agreement.   Nevertheless, this argument was rejected in Keller I.   Id. (plea agreement precluded government only from bringing additional criminal charges and did not prohibit parole commission from considering uncharged offenses in calculating offense severity).


5
Accordingly, we affirm the district court's denial of Keller's section 2241 habeas corpus petition.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3